Citation Nr: 0814080	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right leg disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the benefit 
sought on appeal.

In December 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.  During the hearing, the veteran's statements 
regarding an ankle disability could be construed as a service 
connection claim for an ankle disability.  As such, that 
matter is referred to the RO for the appropriate development. 


FINDINGS OF FACT

1.  In August 2000, the veteran underwent a femoral-popliteal 
bypass of the right leg at a private facility.  

2.  In October 2002, the veteran underwent right femoral, 
below the knee popliteal bypass with the composite reversed 
saphenous vein and right basillic vein graft at a VA Medical 
Center.  

3.  The veteran does not have additional disability of the 
right leg that was cause by October 2002 VA hospitalization, 
surgical, or medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional right leg disability as caused 
by VA hospitalization or medical or surgical treatment are 
not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In March 2006 and August 2006, VA sent VCAA letters to the 
veteran prior to the initial unfavorable rating decision on 
the claim.  Collectively, these letters informed the veteran 
of what evidence was required to substantiate his claim, and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence in his possession to the AOJ.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims folder contains service medical records, VA and 
private medical evidence, private medical evidence, and a 
hearing transcript.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
According to "VCAA Notice Response" forms received in  
April 2006 and August 2006, the veteran indicated that he had 
no other information or evidence to give VA to substantiate 
his claim, and requested that his claim be decided as soon as 
possible.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis of 38 U.S.C.A. § 1151 Claim

The veteran asserts that he is entitled to disability 
compensation under 38 U.S.C.A. § 1151 for a right leg 
disability.  By way of history, the medical evidence of 
record shows that the veteran underwent a femoral-popliteal 
bypass of the right leg in August 2000 at a private facility.  
In October 2002, the veteran underwent right femoral, below 
the knee, popliteal bypass with the composite reversed 
saphenous vein and right basillic vein graft at a VA Medical 
Center.  

The veteran essentially contends that, following the October 
2002 VA treatment, he had additional disability of the right 
leg, and that the additional disability was proximately 
caused by the October 2002 VA hospitalization or surgical or 
medical treatment.  During his December 2007 personal 
hearing, the veteran testified that after his VA surgery he 
experienced increased pain in the right leg, and feels that 
he incurred nerve damage.  

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2007).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

On review of the record, the Board finds that entitlement to 
disability compensation for a right leg disability, pursuant 
the provisions of 38 U.S.C.A. § 1151, is not warranted.  
Initially, the evidence of record does not reflect, nor does 
the veteran allege, that VA provided medical treatment 
without his consent.  

As to question of whether the veteran incurred additional 
disability that was cause by VA hospitalization or surgical 
or medical treatment in October 2002, when the post-VA 
symptoms and findings are compared with the pre-October 2002 
symptoms and findings, the Board finds that the preponderance 
of the evidence of record is against such a finding that the 
veteran.  See 38 C.F.R. § 3.361(b) (compare condition after 
VA care, treatment, examination, services, with condition 
prior to VA treatment to determine whether there is 
additional disability).     

Prior to VA hospitalization and medical and surgical 
treatment in October 2002, the evidence shows that the 
veteran already had pre-existing right leg symptoms or 
findings that included severe atherosclerosis in the lower 
extremity, multiple stenotic plaques involving the 
superficial femoaral arteries that produced severe ischemia 
on the foot, diabetes and diabetic angiopathy in the small 
vessels of the right calf, severe claudication, occlusion of 
the right superficial femoral artery, right leg pain, and 
surgical scars on the abdomen and right thigh.  For example, 
a private diagnostic imaging report dated in July 2000 
demonstrates that the veteran had "relatively typical 
diabetic angiopathy in the small vessels of the right calf."  

The evidence shows that he experienced claudication prior to 
his October 2002 VA surgery.  In this regard, an August 2000 
admission report from the Medical Center of South Arkansas 
shows that the veteran's claudication was the very reason 
that he underwent the first bypass.  As claudication and 
diabetic angiopathy in the small vessels of the right calf 
pre-existed the October 2002 VA surgery, these findings 
cannot be considered "additional disability."  

The Board notes that the surgical site is a reasonably 
foreseeable outcome of the bypass to which the veteran 
consented.  38 C.F.R. § 3.361(d).  The evidence also shows 
that, prior to VA treatment in October 2002, the veteran had 
undergone private surgery (femoral popliteal artery bypass) 
in August 2000, which also implies surgical scarring.  

Review of the record shows that the veteran currently has 
neuropathy with a claudication component in the right leg, as 
well as allodynia over the surgical scar site in the right 
lower extremity.  Despite the veteran's contention that he 
has additional right leg disability since October 2002, and 
that the additional disability was caused by VA treatment, 
the medical evidence of record shows that his right leg 
neuropathy is most likely related to his non-service-
connected diabetes mellitus, which was diagnosed 
approximately twenty years prior to the October 2002 VA 
treatment (see VA treatment notes dated on August 15, 2006, 
and August 29, 2006).  

In denying this claim, the Board has considered the veteran's 
statements to the effect that he has additional right leg 
disability was caused by VA medical treatment; however, lay 
persons untrained in the field of medicine are not competent 
to offer a medical opinion as to the cause of his current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, his arguments do not provide a factual 
predicate upon which compensation under 38 U.S.C.A. § 1151 
may be granted.

In sum, the Board finds that the veteran does not have 
additional disability of the right leg that was cause by the 
October 2002 VA surgery or hospitalization or medical 
treatment.  Instead, the objective evidence of record 
demonstrates that veteran's current neuropathy is a 
progression of his pre-existing diabetes.  Based on the 
foregoing, the Board finds that the criteria for entitlement 
to compensation 


under 38 U.S.C.A. § 1151 for a right leg disability are not 
met, and the claim must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional right 
leg disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


